Citation Nr: 0402375	
Decision Date: 01/23/04    Archive Date: 02/05/04	

DOCKET NO.  02-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the rating decision of December 17, 1996, was clearly 
and unmistakably erroneous in assigning an effective date of 
June 30, 1995, for the grant of service connection for pes 
cavus of the left foot with hammertoes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1943 to 
September 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The veteran and his representative have contended that there 
was clear and unmistakable error in rating decisions dated in 
May 1947 and August 1952.  However, these matters are not 
currently before the Board because the RO has not prepared 
them for appellate review.  The RO only prepared the issue of 
whether there was clear and unmistakable error in the 
December 1996 rating decision.  Accordingly, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Unappealed rating decisions dated in May 1947 and 
August 1952 denied service connection for a left foot 
disorder.

2.  The veteran requested that his claim for service 
connection for a left foot disorder be reopened on June 30, 
1995.  

3.  A rating decision dated in December 1996 granted service 
connection for a left foot disability and assigned a 
20 percent evaluation effective June 30, 1995.

4.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
at the time of the December 17, 1996, rating decision, or 
that the RO incorrectly applied statutory or regulatory 
provisions at the time such that the outcome would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The rating decision of December 17, 1996, which assigned an 
effective date of June 30, 1995, for the grant of service 
connection for pes cavus of the left foot with hammertoes, 
was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

However, this claim is a legal challenge to a prior RO 
decision and does not involve acquiring or submitting any 
additional evidence, since any clear and unmistakable error 
must be based on the record and law that existed at the time 
of that decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2002) (en banc).

In this case, the veteran essentially contends that the 
December 1996 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of June 30, 1995, 
for the grant of service connection for his left foot 
disability.  He maintains, in substance, that service 
connection should have been granted by either the May 1947 or 
August 1952 rating decisions.

Historically and procedurally, a rating decision dated in 
May 1947 denied service connection for a left foot disorder.  
The veteran was notified of that determination and of his 
appellate rights by way of a letter dated in May 1947.  An 
appeal was not filed.  A rating decision dated in August 1952 
again denied service connection for a left foot disorder.  
The veteran was notified of that determination and of his 
appellate rights by a letter dated in August 1952.  An appeal 
was not filed.  

On June 30, 1995, the veteran requested that his claim for 
service connection for a left foot disorder be reopened.  
Following acquisition of additional evidence, a rating 
decision dated December 17, 1996, granted service connection 
for a left foot disability and assigned a 20 percent 
evaluation effective June 30, 1995.  The veteran was notified 
of that determination and of his appellate rights, but did 
not initiate an appeal with respect to the effective date for 
the grant of service connection for a left foot disability.  
That decision became final when the veteran did not initiate 
an appeal within one year of the date of notice of the 
December 1996 rating decision.

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior . . 
. decision.  Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  The mere misinterpretation of facts does not 
constitute clear and unmistakable error.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one which would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Principi, 4 Vet. App. 20, 26 
(1993).  "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Lastly, 
the Court has held that the failure to fulfill the duty to 
assist cannot constitute clear and unmistakable error.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The evidence that was of record at the time of December 1996 
rating decision consisted of the May 1947 and August 1952 
rating decisions, the veteran's service medical records and 
VA medical records.  This evidence demonstrated that the 
veteran had previously requested consideration of a claim for 
service connection for a left foot disorder and that this 
claim was addressed and denied by rating decisions dated in 
May 1947 and August 1952.  The veteran was notified of those 
decisions and of his appellate rights, but did not initiate 
an appeal following either decision.  The veteran again 
requested consideration of service connection for a left foot 
disorder in June 1995, and the December 1996 rating decision 
granted service connection for that disability effective the 
date of the veteran's request to reopen his previously denied 
claim.

Generally, the effective date for the grant of service 
connection will be the date following separation from active 
service if a claim is received within one year after 
separation from service.  Otherwise, the effective date for 
the grant of service connection will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  Furthermore, the effective date of the award 
of service connection based on a reopened claim after a prior 
denial will be the date of receipt of claim or entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q), (r).  

Based on this record, the Board finds that the effective date 
assigned for the grant of service connection for a left foot 
disorder by the December 1996 rating decision was correct.  
The veteran had previously filed and been denied claims for 
service connection for a left foot disorder by rating 
decisions dated in May 1947 and April 1952.  He did not 
appeal either decision and those decisions became final.  In 
the absence of clear and unmistakable error in either of 
those decisions, the effective date for the subsequent grant 
of service connection must be after those dates.  The RO 
received no subsequent correspondence from the veteran 
regarding his left foot disorder until the statement received 
from the veteran on June 30, 1995.  After accumulating 
additional evidence the December 1996 rating decision granted 
service connection for a left foot disability effective 
June 30, 1995, the date of the veteran's request to reopen 
his previously denied claim.  

Since the only communication from the veteran regarding his 
left foot after the August 1952 rating decision was received 
on June 30, 1995, the Board finds that the effective date for 
the grant of service connection for the veteran's left foot 
disability was correctly established by the RO as June 30, 
1995.  The Board does acknowledge that the veteran and his 
representative have contended that there was clear and 
unmistakable error in the May 1947 and August 1952 rating 
decisions.  However, as indicated above, the RO has not 
prepared the issues of clear and unmistakable error in the 
May 1947 and August 1952 rating decisions for appellate 
review, and consequently, the Board expresses no opinion as 
to whether either rating decision involves clear and 
unmistakable error.  Accordingly, the Board concludes that 
the rating decision of December 17, 1996, was not clearly and 
unmistakably erroneous in assigning an effective date of 
June 30, 1995, for the grant of service connection for pes 
cavus of the left foot with hammertoes.  


ORDER

The RO's December 17, 1996, rating decision was not clearly 
and unmistakably erroneous in assigning an effective date of 
June 30, 1995, for the grant of service connection for pes 
cavus of the left foot with hammertoes, and the appeal is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



